Citation Nr: 1128377	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  03-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a respiratory disability, to include as due to asbestos exposure.  This case was before the Board and remanded in October 2005 and December 2007.  In April 2009, the Board denied the claim for service connection.  In December 2009, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand this appeal to the Board.  The Board again remanded the claim in June 2010.  After the case was returned to the Board, a medical opinion was obtained from the Veterans Health Administration.  The Veteran was given 60 days to submit additional evidence and argument.  

In October 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has a current lung disability related to his service, to include as a result of exposure to jet fuel fumes, cleaning agents, and asbestos.  


CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, July 2002, February 2007, and April 2008 letters provided the required notification.  The Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2007 and April 2008 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in December 2010.


The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and hearing testimony.

The Veteran reported a diagnosis of a pneumothorax and a subsequent lobectomy at a hospital in New York in December 1977.  He also noted that he contacted the hospital and was advised that the hospital no longer had the records connected with his treatment.  VA has no further duty to obtain these records.

In addition, the Board notes that the case was remanded in June 2010 to obtain an additional opinion from the VA examiner who conducted the October 2008 respiratory examination.  While an opinion was obtained as requested, the rationale provided for the opinion that the Veteran's respiratory disorder was not related to service was not fully sufficient.  Therefore, the Board forwarded the claims file to a pulmonary specialist to request another opinion as to the relationship between the Veteran's current pulmonary disorder and military service.  While the opinion complying with the June 2010 remand instructions was not provided by the October 2008 examiner, the opinion was provided by a pulmonary specialist after review of the claims file and included adequate rationale.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Veteran reports working on the flight deck in service, where he pumped fuel into planes.  He also reports being exposed to jet fuel fumes while cleaning the inside of fuel tanks and asbestos while cleaning vents, and attributes his lung disability to these duties.  

The service treatment records reveal that a tuberculosis contact follow-up in June 1974 indicated that the Veteran had been seen for evaluation of a left upper lobe infiltrate.  The remainder of the service treatment records are negative for complaints or findings relating to a lung disability.  A clinical evaluation of the lungs on the separation examination in October 1975 was normal, and a chest X-ray was within normal limits.  

A March 1992 treatment report indicated the Veteran had a significant smoking history, smoking 3 to 4 packs a day.  Other evidence of record noted he smoked one pack per day.  

When admitted to a private hospital in July 1992, the Veteran reported a medical history of a spontaneous pneumothorax on the right side.  A history of a right thoracotomy was also noted.  He complained of left chest pain and shortness of breath beginning on the day of admission.  The diagnosis was left spontaneous pneumothorax.

The Veteran was seen by a private physician in November 1999.  The impressions were chronic obstructive pulmonary disease and history of spontaneous pneumothorax.  After private pulmonary function tests in January 2000, the Veteran was diagnosed with mild obstructive lung disease.  

On VA respiratory examination in September 2002, the Veteran related that he had been required to clean fuel tanks in service, and that this exposed him to jet fuel.  He claimed that after several weeks of doing this, he was no longer able to breathe easily and was relieved of that duty.  He asserted that he developed a pneumothorax in December 1977, and, because of repeated pneumothoracies, underwent a lobectomy of the right lung.  The examiner concluded that it was not possible to state whether the pneumothoracies and partial pneumonectomy were the result of exposure to cleaning agents, jet fuel, or asbestos.  

An October 2002 VA chest X-ray was thought to show fibrosis in the right base.  

The Veteran was again afforded a respiratory examination by VA in October 2008.  A pulmonary function test revealed mild obstructive airways disease.  After a review of the pertinent history and diagnostic testing, including a chest X-ray and the pulmonary function tests, as well as a physical examination, the diagnoses were bullous emphysema with recurrent pneumothorax and chronic obstructive pulmonary disease.  The examiner opined that the diagnoses were less likely than not caused by in-service action including exposure to asbestos as the Veteran's initial medical history is typical of recurrent pneumothorax due to rupture of emphysematous blebs, and his current condition is one of obstructive lung disease of chronic obstructive pulmonary disease rather than restrictive lung disease that would be expected in asbestos related pulmonary disease.  

In an addendum written in July 2010, the physician who performed the October 2008 examination noted that the October 2002 finding of fibrosis was not substantiated by the October 2008 chest X-ray or pulmonary function tests.  Thus, his opinion remained that it was less likely than not that the current respiratory disability was caused by or a result of in service activity with exposure to asbestos.  He also opined that the Veteran's current respiratory disability is less likely as not caused by or a result of in-service activity with exposure to jet fuel; however, no medical rationale was provided for this opinion.  
 
A medical expert opinion was obtained from the Veterans Health Administration in April 2011.  The opinion was offered by a physician who serves as the chief of a pulmonary section.  The physician noted the pertinent history, including the Veteran's exposure to aviation fuel, cleaning agents, and asbestos; as well as the Veteran's long cigarette smoking history.  The physician noted that the primary risk factor for the development of pneumothorax or chronic obstructive pulmonary disease is cigarette smoking.  According to the examiner, the pulmonary function tests revealed only mild airflow obstruction and a small decrease in diffusion capacity consistent with history of cigarette smoking and lobectomy for a pneumothorax.  The pulmonary function tests results were not usually associated with significant respiratory disability.  According to the examiner, review of the medical literature did not reveal an association between exposure to jet fuel or cleaning solutions and pneumothorax or the development of chronic obstructive pulmonary disease.  He cited to a study that showed there was no reported incidence of pneumothorax or chronic obstructive pulmonary disease among airport workers exposed to jet fuel.  He also noted that pneumothorax and chronic obstructive pulmonary disease are not associated with asbestos exposure, and there was no "clinical evidence of exposure to asbestos as determined by the absence of pleural plaques or restrictive pulmonary disease."  In summary, the physician opined that it is not likely that the pneumothorax or chronic obstructive pulmonary disease is related to exposure to jet fuel, cleaning agents, or asbestos.  

The medical evidence in this case is adverse to the Veteran's claim that he has a current respiratory disability related to exposure to asbestos.  While an October 2002 chest X-ray was read to show fibrosis, the physician who examined the Veteran in October 2008 explained that subsequent diagnostic testing did not substantiate this finding.  He also noted that the Veteran currently had obstructive, rather than restrictive lung disease, which would not be expected in asbestos-related pulmonary disease.  Thus, he opined that the current respiratory disability was not related to asbestos exposure.  The physician who provided the expert medical opinion agreed.  He too noted that the clinical evidence did not show asbestos-related disability.  

The medical evidence in this case is also against a finding that the Veteran's current respiratory disability is otherwise related to service.  No respiratory disability is shown in service and examination of the lungs and chest, as well as chest X-ray, was normal at the time of separation from service.  The Veteran asserts that exposure to jet fuel fumes and cleaning agents may have caused his current respiratory disability.  However, an expert medical opinion indicates that the Veteran's current respiratory disability is not related to such exposure.  This opinion has been afforded high probative weight as it was made after a review of the pertinent evidence and medical history, including the Veteran's contentions, diagnostic testing, and medical literature.  Moreover, the physician supported his opinion with a clear rationale.

None of the medical records reflecting a diagnosis of a current respiratory disability even suggests that there exists a medical nexus between such disability and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  In fact, at his hearing the Veteran stated that no physician had opined that his lung condition was due to exposure to asbestos or cleaning jet fuel containers.  

While the Veteran contends that his current respiratory disability is related to exposure to jet fuel fumes, cleaning agents and asbestos during service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions, as the etiology of a respiratory disability requires medical expertise to determine.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a respiratory disability present in service or for years thereafter, and the current respiratory disability is not etiologically related to his active service.  Accordingly, service connection for a respiratory disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for a respiratory disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


